DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a compressive layer that deflects downwards and a tensile layer that deflects upwards, as described in claim 12”, “wherein the second piezoelectric layer is a more compressive layer with an average stress that is less than or more compressive than an average stress of the first piezoelectric layer, as described in claim 13, “ a third intervening layer between the first and second piezoelectric layers, as described in claim 17, “wherein the first and second piezoelectric layers lying substantially flat comprises the first and second piezoelectric layers having less than a threshold amount of curvature or deflection, as described in claim 27, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 15-17 and 21-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fazzio (PG Pub 20080122317).
Considering claim 10, Fazzio (Figure 2A) teaches a transducer comprising: first piezoelectric layer (205 + paragraph 0044); a second piezoelectric layer (204 + paragraph 0044) that is above the first piezoelectric layer wherein the second piezoelectric layer has an average stress that compensates for a non-uniform amount of stress through a thickness of the first piezoelectric layer such that the first and second piezoelectric layers lie substantially flat (204 + 205 + paragraphs 0044-0046).
Considering claim 15, Fazzio teaches wherein a vertical stress of the second piezoelectric layer offsets a vertical stress of the first piezoelectric layer to eliminate In re Best, 195 USPQ 430, 433)).
Considering claim 16, Fazzio (Figure 2A) teaches wherein the transducer comprises a MEMS transducer, an acoustic transducer, a piezoelectric transducer or a microphone (paragraph 0047).
Considering claim 17, Fazzio (Figure 2A) teaches a third intervening layer (202 + paragraph 0046) between the first and second piezoelectric layers.
Considering claim 21, Fazzio (Figure 2A) teaches wherein the first (205) and second piezoelectric layers (204) comprises the same material (paragraph 0042).
Considering claim 22, Fazzio teaches wherein the first and second piezoelectric layer comprise layers of aluminum nitride (paragraph 0042).
Considering claim 23, Fazzio teaches wherein the first piezoelectric layer comprises a different material than the second piezoelectric material (paragraph 0042 AlN and ZnO).
Considering claim 24, the method of forming the device (i.e. by fabricated by adjusting a bias power to a level…) is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
Considering claim 25, the method of forming the device (i.e. wherein the level of the bias power is used throughout an entirety of the fabrication of the second piezoelectric material) is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
Considering claim 26, the method of forming the device (i.e. wherein the second piezoelectric layer is fabricated by adjusting a gas flow rate…) is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
Considering claim 27, Fazzio (Figure 2A) teaches wherein the first (205) and second piezoelectric layers (204 + paragraph 0044) lying substantially flat comprises the first and the second piezoelectric layers having less than a threshold amount of curvature or deflection (paragraph 0044).
Considering claim 28, Fazzio teaches wherein the second piezoelectric layer comprises a non-uniform amount of vertical stress (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fazzio (PG Pub 20080122317) and in view of Lutwyche (PG Pub 20060023606).
Considering claim 11, Fazzio teaches the second piezoelectric layer (204) and the first piezoelectric layer (205 + paragraph 0044).
However, Fazzio does not teach wherein the second piezoelectric layer compensates for the non-uniform amount of stress by being more compressive than the first piezoelectric layer, when the stress of the first piezoelectric layer becomes more tensile as the thickness of the first piezoelectric layer increases or by being more tensile than the first piezoelectric layer when the stress of the first piezoelectric layer become more compressive as the thickness of the first piezoelectric layer increases.
Lutwyche (Figure 3) teaches the second piezoelectric layer compensates for the non-uniform amount of stress by being more compressive (36 + paragraph 0040) than the first piezoelectric layer (38 + paragraph 0040), when the stress of the first piezoelectric layer becomes more tensile as the thickness of the first piezoelectric layer increases or by being more tensile than the first piezoelectric layer when the stress of the first piezoelectric layer become more compressive as the thickness of the first piezoelectric layer increases (paragraph 0040).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include teaches the second piezoelectric layer compensates for the non-uniform amount of stress by being more compressive than the 
Considering claim 12, Lutwyche (Figure 2A) teaches wherein a compressive layer is a layer that deflects downwards (36 + paragraph 0040) and wherein a tensile layer is a layer that deflects upward (38 + paragraph 0040).
Considering claim 13, Lutwyche (Figure 3) teaches wherein the second piezoelectric layer is a more compressive layer (36) with an average stress that is less than or more compressive than an average stress of the first piezoelectric layer (38 + paragraph 0040).
Considering claim 14, Lutwyche (Figure 3) teaches wherein the second piezoelectric layer is a more tensile layer with an average stress that is greater than or less compressive than an average stress of the first piezoelectric layer (36 + 38 + bending the lever 32 downwards leads the applicant’s claimed limitations paragraph 0040).
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fazzio (PG Pub 20080122317) and in view of Grosh (PG Pub 20100254547).
Considering claim 18, Fazzio teaches the third intervening layer as described above.
However, Fazzio does not teach wherein the third intervening layer comprises a layer of molybdenum.
Grosh teaches wherein the third intervening layer comprises a layer of molybdenum (paragraph 0047).

Considering claim 19, Fazzio teaches wherein the average stress of the second piezoelectric layer compensates for a stress imparted by the third intervening layer (paragraphs 0044-0046 + (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 20, Fazzio teaches the transducer device as described above.  
However, Fazzio does not teach wherein the first and second piezoelectric layers from a cantilever.
Grosh teaches wherein the first and second piezoelectric layers form a cantilever (30 + paragraph 0047).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the first and second piezoelectric layers from a cantilever into Fazzio’s device for the benefit of meeting the design and construction needs for a particular use for the MEMS device.
Response to Arguments
Applicant's arguments filed 23 October 2020 have been fully considered but they are not persuasive.  Regarding the applicant’s arguments that Fazzio does not teach .
Regarding the applicant’s arguments that Lutwyche in view of Grosh does not teach the second piezoelectric layer has an average stress that compensates for a non-uniform amount of stress through a thickness of the first piezoelectric layer such that the 
Regarding the applicant’s arguments that the drawing objections to claims 10, 12, 13, 16-17, 20 and 27 are indeed showed by specification the examiner has withdrawn his objections regards to claim 10, 16 and 20.  However, the drawing objections for claims 10, 12, 13 and 27 remain.  The drawings do not show structure describing the claimed limitations of the above mentioned claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837